


Exhibit 10.18


AMENDMENT NO. 5
TO
EMPLOYMENT AGREEMENT OF WILLIAM F. WHITMAN, JR.

              This Amendment No. 5 is made this 15th day of December, 2003, by
and among THE MIDDLEBY CORPORATION, a Delaware corporation, MIDDLEBY MARSHALL
INC., a Delaware corporation, (collectively the “Employer”) and WILLIAM F.
WHITMAN, JR. (“Whitman”).


RECITALS

A. Employer and Whitman are parties to that certain Employment Agreement dated
as of January 1, 1995, and as amended from time to time thereafter (the
“Employment Agreement”).

B. Employer and Whitman wish to amend the Employment Agreement to make certain
changes to Whitman’s compensation.


AGREEMENT

              NOW THEREFORE the parties agree as follows:

1. Section 4(b) of the Employment Agreement is hereby amended to read as
follows:


  “(b) Incentive Compensation. Whitman shall be eligible to participate in the
Management Incentive Plan adopted by the Employer in 2001 subject to all terms
and conditions thereof. Under such Plan, if the Employer attains certain
pre-established EBITDA goals (attainment of such goals to be determined after
taking into account any incentive compensation to be paid to Whitman and any
other participating Employees under the Plan), Whitman shall be entitled to
receive (in addition to his base salary) for the fiscal year ending December 31,
2002 and for each fiscal year thereafter, an amount equal to (i) $310,000 (for
fiscal 2002), $360,000 (for fiscal 2003) or $400,000 (for each fiscal year after
2003), plus (ii) an additional $25,000 for each $120,000 by which the Employer’s
actual EBITDA for such fiscal year exceeds the EBITDA goal for such fiscal year.
The EBITDA goals are set forth on Exhibit A hereto. Effective with respect to
bonuses payable under the Management Incentive Plan for fiscal years ending on
and after December 31, 2003, the maximum bonus payable to Whitman under the
Management Incentive Plan shall be increased to $2,400,000 and the Employer will
modify the Management Incentive Plan accordingly.”


2. Section 4 of the Employment Agreement is hereby amended by adding the
following new subsections to the end thereof.


  “(g) 2003 Bonuses. The Employer agrees to accelerate the payment of
approximately 90% of Whitman’s projected bonus for 2003 to be paid no later than
December 31, 2003, rather than in 2004 as is normally the case. Payment of the
bonus is further conditioned upon attainment of the pre-approved performance
goals for 2003, prorated to the date of payment. In addition, in light of the
Employer’s financial success during 2003, the Employer agrees to pay to Whitman
a bonus, in addition to any incentive compensation to which Whitman may become
entitled under the Management Incentive Plan for 2003, in the amount of
$430,000, such amount to be paid to Whitman in cash, in one lump sum, on or
about, not later than December 31, 2003. Notwithstanding anything contained
herein or in the Management Incentive Plan to the contrary, the amount of the
additional bonus payable pursuant to immediately foregoing sentence shall be
excluded from the calculation of EBITDA under the Management Incentive Plan for
purposes of determining bonuses thereunder and the Employer will modify the
Management Incentive Plan accordingly.


--------------------------------------------------------------------------------



  (h) Stock Options. On October 23, 2003, Whitman was granted a fully vested
stock option with respect to 120,000 shares of TMC common stock, under the 1998
Stock Incentive Plan. All options granted to Whitman prior to December 15, 2003,
shall be amended, and the form of option agreement used for the grant of any
option to Whitman on or after such date shall be revised, to remove any
limitations on vesting of such option(s) in the event of a change in control on
account of the provisions of sections 280G or 4999 of the Internal Revenue Code
of 1986, as amended (or any successor or replacement sections thereto) (the
“Code”). TMC agrees to amend the 1998 Stock Incentive Plan, enter into one or
more stock option agreements with the Whitman, and modify any other plans or
agreements as is necessary to comply with the terms of this Section 4(h).”


3. Section 6(e)(i) of the Employment Agreement is hereby amended to read as
follows:


  “(i) Whitman shall be entitled to receive (A) on the date of such termination
an amount equal to two (2) times his annual base salary in effect at such date;
and (B) a payment equal to two times the amount of his incentive compensation
under the Management Incentive Plan with respect to the fiscal year immediately
prior to the year in which the termination occurs, payable in a single lump sum
payment to Whitman, provided, however, that the amount payable pursuant to
clauses (A) and (B) shall be limited to the largest amount (if any) which, when
added to all other payments made to Whitman and described in Section 280G(b)(2)
of the Code does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) thereof. The limitations on the payments made pursuant to
clauses (A) and (B) shall in no way limit any other payments made to Whitman
which may be described in Section 280(G)(b)(2) of the Code and shall in no way
limit the Employer’s obligation under Section 6(h) hereof.”


4. Section 6(g) of the Employment Agreement is hereby amended by adding the
following to the end thereof:


  “For purposes of this subsection and provided that Whitman’s employment is not
terminated under subsection 6(a) hereof, incentive compensation under the
Management Incentive Plan for any year shall be deemed to have accrued as of the
date of termination if and to the extent that incentive compensation under the
Management Incentive Plan would have been payable to Whitman if he had been
employed on the last day of such fiscal year and shall be (i) pro rated based on
the number of days that Whitman was employed during the fiscal year and (ii)
payable in the following fiscal year, on the earlier of April 1 or at the same
time as incentive compensation under the Management Incentive Plan for such year
is paid to those employees who are still employed by the Employer.”


-2-

--------------------------------------------------------------------------------





5. Section 6 of the Employment Agreement is hereby amended by adding to the end
thereof a new subsection (h) to read as follows:

              “(h) Parachute Payments.


                (i) To the extent that any amount payable to Whitman (hereunder
or otherwise) along or together with other compensation constitutes a “parachute
payment” within the meaning of section 280G(b)(2) of the Code that would result
in some or all of the compensation owed being characterized as “excess parachute
payments” (as defined by section 280G(b)(1) of the Code), and would, therefore,
be subject to an excise tax under section 4999 of the Code (the “Excise Tax”),
the Employer shall pay to Whitman, at the time specified below, that additional
amount (the “Gross-Up Payment) necessary to reimburse Whitman for the amount of
any (i) Excise Tax, (ii) federal, state and local income and employment taxes
(including additional Excise Tax) payable with respect to the Gross-Up Payment,
and (iii) interest, penalties or additions to tax payable by the Whitman with
respect to the Excise Tax or the Gross-Up Payment. For purposes of determining
the amount of the Gross-Up Payment, Whitman shall be deemed to pay federal
income taxes at the highest marginal rates of taxation applicable to individuals
as are in effect in the calendar year in which the Gross-Up Payment is to be
made and state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of the
Whitman’s residence, and/or any other state or locality that may be applicable,
in the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.


                (ii) The Gross-Up Payments provided for in Section 6(h)(i) above
shall be made upon the earlier of (i) the payment to Whitman of compensation in
the nature of a parachute payment or (ii) the imposition upon Whitman or payment
by Whitman of any Excise Tax.


                (iii) If it is established pursuant to a final determination of
a court or an Internal Revenue Service proceeding that the Excise Tax is less
than the amount taken into account under Section 6(h)(i) above, Whitman shall
repay to the Employer within thirty (30) days of Whitman’s receipt of notice of
such final determination the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment taxes imposed on
the Gross-Up Payment being repaid by the Whitman, if such repayment results in a
reduction in Excise Tax or a federal, state and local income tax deduction). If
it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding that the Excise Tax Exceeds the amount taken into
account under Section 6(h)(i) above (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Employer shall make any additional Gross-Up Payment in respect of
such excess within thirty (30) days of the Employer’s receipt of notice of such
final determination.


-3-

--------------------------------------------------------------------------------



                (iv) Notwithstanding anything contained herein or in the
Management Incentive Plan to the contrary, the amount of any payments made
pursuant to this Section 6(h) shall be excluded from the calculation of EBITDA
under the Management Incentive Plan for purposes of determining bonuses
thereunder.”


6. The Employer agrees to modify any and all agreements, plans and contracts as
may be necessary to effectuate the terms of this Amendment.

7. The effective date of this Amendment No. 5 is October 23, 2003.

8. Except as above amended, the Employment Agreement shall remain in full force
and effect.

              IN WITNESS WHEREOF the parties hereto have executed this
instrument as of the day and year first above stated.


THE MIDDLEBY CORPORATION
AND
MIDDLEBY MARSHALL INC.
       WILLIAM F. WHITMAN, JR.     
       By: /s/ Selim A. Bassoul
       ——————————————
       President and Chief Executive Officer
/s/ William F. Whitman, Jr.
——————————————


-4-

--------------------------------------------------------------------------------
